881 F.2d 1076
RICO Bus.Disp.Guide 7279
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.HOSPITAL EMPLOYEES' DIVISION OF LOCAL 79, Service EmployeesInternational Union, AFL-CIO, et al., Plaintiffs-Appellantsv.MERCY-MEMORIAL HOSPITAL CORPORATION, et al., Defendants-Appellees
No. 88-1041.
United States Court of Appeals, Sixth Circuit.
Aug. 10, 1989.

Before MERRITT, BOYCE F. MARTIN, Jr. and MILBURN, Circuit Judges.

ORDER

1
The United States Supreme Court has remanded this case to us for reconsideration in light of H.J. Inc. v. Northwestern Bell Telephone Company, No. 87-1252, --- S.Ct. ----, decided June 26, 1989.


2
This case is remanded to the District Court with instructions to apply section 302(a)(3) of the Labor Management Relations Act, 29 U.S.C. Sec. 186(a)(3) in accordance with our previous opinion entered December 6, 1988, 862 F.2d 606 (6th Cir.1988).  On the question arising under RICO, 18 U.S.C. Sec. 1961, The District Court should reconsider its ruling in light of the Supreme Court's opinion in H.J. Inc. v. Northwestern Bell Telephone Company, supra.


3
Accordingly, it is so ORDERED.

ENTERED BY ORDER OF THE COURT